J-A16042-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEVON SERVICE LLC ASSIGNEE OF                          IN THE SUPERIOR COURT OF
PLEAS CUSTOMERS BANK F/K/A NEW                               PENNSYLVANIA
CENTURY BANK

                            Appellee

                       v.

INSUL TEX LTD, FRANCIS PULEO AND
RICHARD J. PULEO

                            Appellants                    No. 3293 EDA 2014


                Appeal from the Order Entered October 24, 2014
                In the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2012-13578-RC


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY LAZARUS, J.:                              FILED MAY 05, 2015

        Richard J. Puleo appeals from the order entered in the Court of

Common Pleas of Chester County, fixing the fair market value of a parcel of

real estate. We dismiss the appeal.

        Puleo’s appellate brief is wholly deficient, in contravention of the Rules

of Appellate Procedure. Most significantly, the argument section of the brief

is a mere two paragraphs long and contains no legal argument, reference to

the record, or citations to case law.          “[I]t is a well settled principle of

appellate    jurisprudence       that    undeveloped    claims   are   waived   and


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A16042-15


unreviewable on appeal.” Commonwealth v. Clayton, 816 A.2d 217, 221

(Pa. 2002).   Accordingly, we find that Puleo’s appellate claims are waived

and we dismiss the appeal.

     Appeal dismissed. Motion to dismiss denied as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2015




                                   -2-